 Case 3:20-cv-02782-N Document 112 Filed 09/11/20                Page 1 of 1 PageID 2194


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


  ANITA JORGE, TRINA BARRY, and§
  BETHELLINE SCHAEFER,         §
  individually and on behalf of others
                               §
  similarly situated,          §
          Plaintiffs,          §
                               §
  V.                           §                       Civil Cause No. 3:20-CV-2782-N
                               §
  ATLANTIC HOUSING FOUNDATION, §
  INC. and MICHAEL NGUYEN,     §
        Defendants.            §

                                              ORDER

       In response to the Unopposed Motion for Approval of Settlement (the “Motion”) (Dkt.

101) filed by Plaintiff Anita Jorge (“Plaintiff Jorge”) a the Court ordered the submission of the

proposed settlement agreement (the “Settlement Agreement”) under seal. The Court reviewed the

Motion and the Settlement Agreement.

       Following review of the record and review of the proposed Settlement Agreement, the

Court recommends that the Unopposed Motion for Approval of Settlement (Dkt. 101) be

GRANTED, the proposed Settlement Agreement be APPROVED, and Plaintiff Anita Jorge’s

claim against Defendants for retaliation be DISMISSED WITH PREJUDICE.

       SIGNED September 11, 2020.



                                           _________________________________
                                           DAVID C. GODBEY
                                           UNITED STATES DISTRICT JUDGE
